STRl .T COUF\T
wesrzgm diamoqu tomsu\NA

2 18
UNITED STATES DISTRICT CoURT NUV _ -U 20
WESTERN DIsTRICT oF LoUISIANA mm ah l OF\E» °‘-E“"
LAKE CHARLES DIvIsIoN av-%-a"'sa"iv"u .
UNITED STATES oF AMERICA = CASE No. 2:18-cr-0209
vERSUS = JUDGE WALTER
JoRGE ABEL GALDAMEZ
GoNAZALEs z MAGISTRATE JUDGE KAY
JUDGMENT

For the reasons stated in the Report and Recommendation [doc. 26] of the Magistrate
Judge and the transcript [doc. 25] previously filed herein, and having thoroughly reviewed the
record, With the defendant having Waived the period for filing objections [doc. 26], and
concurring With the findings of the Magistrate Judge under applicable laW:

IT IS ORDERED that GUILTY PLEA entered by defendant JORGE ABEL
GALDAMEZ GONZALES on November l6, 2018, before Magistrate Judge Kathleen Kay is
ACCEPTED by the court pursuant to the provisions of` F ederal Rule of Criminal Procedure ll.

Shreveport, Louisiana, this»‘z_ 0 day of/ "v,i \/( ':1'/11"1 i-»W, 2018.

\

<6~»¢% /l/c/"`/ ¢/ Z~---~\

DONALD E. WALTER
UNITED STATES DISTRICT JUDGE

 

